 In the Matter of LAKE SUPERIOR LUMBER CORPORATIONandINTERNA-TIONAL WOODWORKERS OF AMERICA, C. I. O.Case No. 18-C-1216.-Decided December 22, 1947Mr. Clarence A. Meter,of Minneapolis, Minn., for the Board.Mr. John B. Bennette,of Ontonagon, Mich.; for the respondent.Mr. Harold E. Arnold,of Ironwood, Mich., for the Union.DECISIONANDORDER'On December 2, 1946, Trial Examiner Victor Hirshfield issued hisIntermediate Report in the above-entitled proceeding, finding that therespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.2Thereafter, the respondent filedexceptions to the Intermediate Report and a supporting brief.The Board has reviewed the Trial Examiner's rulings made at thehearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the respondent's exceptions and brief, and the entirerecord in the case, and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner.3ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National Labor'The power of the Board to issuea decisionand orderin a casesuch as theinstant onewhere the charging union has not complied with the filing requirements specified in Section9 (f), (g), and(h) of the NationalLabor Relations Act, as amended,was decided by theBoard inMatter of Marshalland BiueeCompany,75 N. L R B. 90PThose provisions of Section 8 (1) and(3) of the NationalLabor RelationsAct, whichthe TrialExaminer herein found were violated,are continued in Section 8 (a) (1) and8 (a) (3) of theAct, asamended byLabor ManagementRelationsAct, 1947.3Our adoption of the TrialExamuiet's findingsof disciinunation with respectto SteveKnoll is based solely on the circumstances surrounding his discharge.75 N. L R. B., No. 72.621 622DECISIONS OF NATIONAL LABOR RELATIONS BOARDRelations Board hereby orders that the respondent, Lake SuperiorLumber Corporation, Ontonagon, Michigan, and its officers, agents,successors, and assigns shall:1.Cease and desist from :(a)Discouraging membership in InternationalWoodworkers ofAmerica, C. I. 0., or in any other labor organization of its employees,by discriminatorily discharging, laying off, or refusing to reinstateany of its employees, or in any other manner discriminating in regardto their hire or tenure of employment or a4 y term or condition of theiremployment;(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to formlabor organizations, to join or assist International Woodworkers ofAmerica, C. I. 0., or any other labor organization, to bargain collec-tively through representatives of their own choosing, and to engagein concerted activities for the purpose of collective bargaining or othermutual aid or protection, as guaranteed in Section 7 of the Act, asamended.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act, as amended :(a)Offer Steve Knoll immediate and full reinstatement to hisformer or a substantially equivalent position, without prejudice to,his seniority or other rights and privileges;(b)Make Steve Knoll whole for any loss of pay he may have suf-fered because of the respondent's discrimination against him, by pay-ment to him of a suns of money equal to the amount he would normallyhave earned as wages during the period from May 24, 1946, to thedate of the respondent's offer of reinstatement, less his net earnings.during said period;(c)Post at its lumber camps and its office at Ontonagon, Michigan,copies of the notice attached hereto, marked "Appendix A." 4 Copies_of said notice, to be furnished by the Regional Director for the Eight-eenth Region, shall, after being duly signed by the respondent's rep-resentative, be posted by the respondent immediately upon receiptthereof, and maintained by it for sixty (60) consecutive days there-after, in conspicuous places, including all places where notices to^employees are customarily posted.Reasonable steps shall be takenby the respondent to insure that said notices are not altered, defaced,or covered by any other material;4In the event that this Order is entoreed by decree of a Circuit Court of Appeals, thereshall be inserted in the notice, before the -words "A Decision and Order," the words"A Decree of the United States Circuit Court of Appeals Enforcing." LAKE SUPERIOR LUMBER CORPORATION623(d)Notify the Regional Director for the Eighteenth Region inwriting, within ten (10) clays from the date of this Order, what stepsthe respondent has taken to comply herewith.MEMBER REYNOLDS took no part in the consideration of the aboveDecision and Order.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT in any manner interfere with, restrain, or coerceour employees in the exercise of their right to self-organization,to form labor organizations, to join or assist INTERNATIONALWOODWORKERS OF AMERICA, C. I. 0., or any other labor organiza-tion, to bargain collectively through representatives of their ownchoosing, and to engage in concerted activities for the purposeof collective bargaining or other mutual aid or protection.WE WILL OFFER to the employees named below immediate andfull reinstatement to their former or substantially equivalentpositions without prejudice to any seniority or other rights andprivileges previously enjoyed, and make them whole for any lossof pay suffered as a result of the discrimination.Steve KnollAll our employees are free to become or remain members of theabove-named union or any other labor organization.We will notdiscriminate in regard to hire or tenure of employment or any ternsor condition of employment against any employee because of mem-bership in or activity on behalf of any such labor organization.LAKE SUPERIOR LUMBER COMPANY,By ------------------------ ------------Dated ------------------------(Representative)(Title)Noun-Any of the above-named employees presently serving in the armed forcesof the United States will be oftered full reinstatement upon application in ac-cordance with the Selective Service Act after discharge from the armed forces.This notice must remain posted for 60 days from the date hereof,and must not be'altered, defaced, or covered by any other material. 624DECISIONS OF NATIONAL LABOR RELATIONS BOARDINTERMEDIATE REPORTMr. Clarence A. Meter,of Minneapolis, Minn , for the Board.Mr. John B. Bennett,of Ontonagon, Mich., for the respondent.Mr. Harold E. Arnold,of Ironwood, Mich., for the Union.STATEMENT OF THE CASEUpon all amended charge duly filed by the international Woodworkers ofAmerica, C. I 0., herein called the Union, the National Labor Relations Board,herein called the Board, by its Regional Director for the Eighteenth Region.(Minneapolis, Minnesota), issued its complaint dated September 30, 1946, againstLake Superior Lumber Corporation, herein called the respondent, alleging thatthe respondent bad engaged in and was engaging in unfair labor practices affect-ing commerce within the meaning of Section 8 (1) and (3) and Section 2 (6)and (7) of the National Labor Relations Act, 49 Stat. 449, herein called the Act.Copies of the complaint accompanied by notice of hearing thereon were dulyserved upon the respondent and the Union.With respect to the unfair labor practices, the complaint alleged in substancethat the respondent did (1) on or about May 24, 1946, discharge Steve Knoll,one of its employees, and thereafter refused to reinstate him, because of hismembership in, and his activities on behalf of the Union; and (2) from on orabout February 2, 1946, advised, urged, and warned its employees against activityon behalf of the Union, promulgated and enforced rules prohibiting entry intoits camps to representatives of the Union, expelled Harold Arnold, Ed Evans,Melvin Hagstrom, agents of the Union from one of its camps on February 3,1946, disrupted union meetings, questioned its employees concerning unionactivities ; ' and that on May 23, 1946, one of its foremen refused to leave a unionmeeting held in the camp.Thereafter the respondent filed an answer in which it denied that it had dis-charged Steve Knoll, averred that it has been ready at all times to reemploy thesaid Knoll, and denied the commission of any unfair labor practicesPursuant to notice, a hearing was held at Ontonagon, Michigan, on November7, 1946, before the undersigned, the Trial Examiner duly designated by the ChiefTrial Examiner. The Board and the respondent were represented by counsel andthe Union by its representative.Full opportunity to be heard, to examine andcross-examine witnesses and to introduce evidence bearing on the issues was1Near the close of the healing, counsel for the Board moved that certain paits of para-graph 6 of the complaint be strickenThe motion was granted.The portion of the com-plaint refereed to, followsFrom on or about February 2. 1946 and at various times thereafter up to andincluding the date of issuance of this complaint [the iespondent] did advise, urgeand warn its employees against affiliation with or activity on behalf of the Union ,did promulgate and enforce rules prohibiting entry to and presence at the Campswhich are its property, of representatives of the Union, except on unreasonable andrestrictive terms and conditions, and has ever since enforced, and does now enforcesaid rules and has ever since denied, and does now deny, access to the Camps to repre-sentatives of the Union for the purpose of frustrating and preventing self-organizationof its employees ; did, on or about February 2, 1946. attempt to evict and eject fromone of the Camps Harold Arnold, Ed Evans and Melvin H4gstrom; officials and agentsof the Union, and did thereby attempt to prevent their conferring and meeting withmembers of the Union and other employees and engaging in union activities withthem, and did, on or about said date, attempt to disrupt and prevent a meeting ofunion members in one of its Camps ; and. . . .The complaint as amended, therefore, contains no references to any misconduct prior toMay 23, 1946. LAKE SUPERIOR LUMBER CORPORATION625afforded all partiesThe- parties were advised as to their rights to file briefsas well as proposed findings of fact and conclusions of law.Near the close of thehearing a motion to conform the pleadings to the proof in formal matters wasgranted without objection.Neither of the parties chose to argue orally beforethe Trial Examiner.Both the respondent and the Board have submitted briefs.Upon the entire record in the case and from his observation of the witnesses theundersigned makes the following:FINDINGS OF FACTI.THE BUSLNESS OF THE RESPONDENTThe respondent, Lake Superior Lumber Corporation, is a Michigan corporation,having its principal office and plant at Ontonagon, Michigan. It operates twolumber camps in the vicinity of that city where it is engaged in the production ofhardwood and hemlock lumber.During the 12 month period from January 1,1945, to December 31, 1945, the respondent in the conduct of its business, purchasedprovisions and food for employees living in the camps, feed for horses used at thecamps, and gasoline and coal valued in excess of $100,000, approximately all suchmaterials being purchased at and transported to the plant and camps at Onto-nagon, from points outside the State of Michigan.During the same period prod-ucts manufactured at the plant and camps exceeding $100,000 in value were soldand transported in interstate commerce.Upon the basis of the foregoing findings of fact and upon a stipulation to thateffect by the respondent, the undersigned finds that the respondent is engagedin commerce within the meaning of the Act.II.THE ORGANIZATION INVOLVEDInternationalWoodworkers of America,affiliatedwith the Congress of In-dustrialOrganizations,isa labor organization admitting to membership em-ployees of the respondent.III.THE UNFAIR LABOR PRACTICESA. Intei ference, restraint, and coercion1BackgroundOn September 18. 1945, the Board issued its complaint in Case No 1S-C-1160'against the respondent herein.The complaint alleged that the respondent hadengaged in certain unfair labor practices within the meaning of Section S (1).On October 2, 1945, the matter came on for hearing before a Trial Examiner ofthe Board, who thereafter, on November 19, 1945, issued his Intermediate Reportmaking certain recommendations.Thereafter on August 21, 1946, the Boardfound that the pertinent provisions of a settlement made in 1938 between theUnion and the respondent "are no longer effective."This settlement providedthat the Union would enter upon the respondent's property only upon certainstated terms and conditions: ' The Union had refused to continue to abide by theterms and conditions of this settlement, and the respondent had, through itsagents, interfered with the Union representatives when they sought to enterupon the respondent's property and organize the employees working there. The2In the Matter of Lake Snperioi Lumber CorporationandInternationalWooda;orkeisof America, C 1O., Local15, 70 N L. R B. 178. 626DECISIONS OF NATIONAL LABOR RELATIONS BOARDBoard held that the settlement contained a conditional terminal date, thelei ins of which were satisfied by the decisions in theRepublicAviationCoipora-tionandLe Tonineau Coni.panycases decided by the Supreme Court on April 23,1946. and ordered respondent to cease and desist from the aforesaid unfair laborpractices and to take certain affirmative action which included the following:(a)Rescind immediately its rules restricting the right of its employees toengage in union activity on company property during their free time, or tohave any person call upon them at its camps during their free time for thepurpose of consulting, advising, meeting, or assisting its employees in regardto their right under the Act to self-organization, to form, join, or assist labororganizations, to bargain collectively through representatives of their ownchoosing, and to engage in other concerted activities for the purpose ofcollective bargaining or other mutual aid or protection ;(b) Subject to lawful and reasonable conditions, admit representativesof labor organizations to its camps and bunkhouses for the purpose of con-sulting, advising, meeting, or assisting, its employees, or any of them, inregard to their right under the Act to self-organization, to form, join, orassist labor organizations, to bargain collectively through representativesof their own choosing, and to engage in concerted activities for the purposeof collective bargaining or other mutual aid or protection.At the instant hearing, the respondent's attorney stated on the record thatthe respondent had not complaed with the aforesaid Board order and that itdesired to have "its day in court . .before complying with it "2The meeting of May 21Harold E. Arnold is now and has been for some time an officer of the Union.'On May 21, 1946, accompanied by Ed Evans, who was then a business agent of theUnion, Arnold visited Camp 17, a lumber camp owned and operated by the re-spondent, and referred to and described in the decision hereinbefore referred toNormally access to the camp is obtained by means of a logging railroad operatedby the respondentHowever, as has been pointed out in the earlier case, per-mission to visit the camp must be obtained from the respondent's main office inOntonagon, 'MichiganAs Arnold and Evans did not have this permission itmust be assumed that this was the reason they did not use the railroad anddecided, instead, upon a 4-mile walk through the uouds from Towola, Michigan.Arnold and Evans proposed to collect dues and solicit memberships in thecamp, but after they arrived, and at the solicitation of a number of men in thecamps, they held a short meeting in one of the bunkhouses. Between 60 and70 men were present, and the meeting was held shortly after supper at about4:30 p. in. It is undisputed that this meeting was after working hours andlasted some 30 minutes.Prior to the meeting and shortly after their arrival in camp the two unionofficers were accosted by Ed Hipke, the camp foreman, who told them that theycould not hold any meeting or meet with the men in the bunkhouse; that anagreement existed between the Union and the respondent which made it man-datory upon the Union to receive permission from higher m:unagement in Onto-nagon before a meeting could be conducted ; that such a meeting if held under3324 U S 7934In June 1945, at the time of the events described in Case No 18-C-1160, Ainold wasriesident of the UnionHe is presently vice president of the same oiganization. LAKE SUPERIOR LUMBER CORPORATION627those conditions, would have to be held at the recreation hall; and that he, Hipke,had received orders from W. D. Gorman, respondent's president and generalmanager, to bar them from the camp if they did not comply with the terms ofthe agreement.'Neither Arnold nor Evans complied with Hipke's request andproceeded instead to hold the meeting.Flipke followed Arnold and Evans into the bunkhouse where the meeting wasto be held.A motion was made by a member of the Union, Steve Knoll,' whowas present in the bunkhouse, that Hipke leave.The motion was voted uponand unanimously approvedHipke, however, refused to leave and remainedthroughout the entire meeting.After Hipke had made known his determinationto remain at the meeting despite the passage of the motion, Knoll said, "to hellwith him, leave him stay here if he wants to " "Let him take it all in, he don'tknow any better ... spit it out in front of him "'The meeting proceeded with Arnold making various reports onunion businessto the employees present.'At the conclusion of these reports SteveKnoll andJohn Niksich' made complaints about the food then being served at the camp.Knoll suggested that the respondent either furnish more meat to its employeesor reduce the price of the meals."Knoll suggested that a petitionconcerningthis matter be circulated among the employees and after it had been signed bythem that the petition should be sent to the respondent by the Union.This wasagreed upon by those present and immediately after the close of the formal meet-ing Arnold wrote out the petition. Steve Knoll signed the petition first, Niksichsecond, and Knoll then passed the petition around for signatures to the otheremployees presentKnoll then gave it to Niksich, who secured additional sig-natures from the men in the other bunkhousesOver 60 men signed the petition."company after his return to Ironwood. Michigan, where the Union maintainedits officeForeman IIipke remained present not only during the formal part ofthe meeting but thereafter when the petition was signed.3.The dischargesSteve Knoll 12 had been a woodsman since 1914.He had spent a good part ofthis time in the woods working as a sawyer, a highly skilled job" Sawyersusually work in pairs, known as gangs, and since the earnings of the gang willdepend upon the full cooperation of both men good sawyers are usually permittedto choose their own partners "This agreement has been fully discussed in Case No 18-C-1160 It has been notedthat the Board in its decision in the aforesaid matter held that the agreement was nolonger binding upon the parties0The complaint' alleged that Steve Knoll was discharged for union activity shortlyafter this timeThe events concerning his discharge will be discussed' below.'The aboveisbasedon the credited and undenied testimony of Arnold,, knoll andNiksichsAinold testified that some of the employees present at the meeting were not unionmembersHe gave no accurate estimate as to the number present who were not membersof the Union0Knoll and Niksich were partners in a sawing team10The men paid for the boaid and lodging in the camps.11The petition is reproduced in "Appendix B" herein"The following is based on the credited testimony of Knoll and Niksich.u Knoll's earnings at the respondent's camp averaged $21 per day.14Hipke admitted that noll was a good sawyer and his earnings were at least as highif not higher than those of any other sawyer in camp.766972-48-vol 75-41 628DECISIONSOF NATIONALLABOR RELATIONS BOARDOn March 17, 1946, Knoll, who had worked for 2 months in another camp oper-ated by the respondent some 2 years previously, began work at respondent' . Camp18His sawing partner was John Niksich and the team or gang continued to,work there until May 3, 1946On that date Niksich and Knoll quit Camp 18,and on May 14, 1946, began work at Camp 17Knoll and Niksich, whose homeswere in Ironwood, a community some distance from camp, were in the habit ofgoing home on week-endsThey left camp at the end of their first week's em-ployment for that purpose.On Sunday, May 19, Niksich had his wife telephone Knoll in Ironwood. to askthe latter to come to see him that day.Knoll did so and Niksich told him he hadbeen offered an opportunity to go to work in the minesNiksich also told Knollthat he had arranged with the mine foreman to permit him to defer beginningwork in the mines for a week— in, order to enable Knoll to obtain another sawingpartner.Knoll immediately got in touch with Earl Carlson, who was workingto work with Knoll for the respondent after the following weekOn Tuesday, May 21, the day of the meeting described above, Knoll and Nik-sich talked with Hipke immediately after supper and before the union meeting.This conversation occurred in front of one of the bunkhouses and several otheremployees were close at hand.15Niksich told Hipke that he was going to work in the mines.Knoll said thatliewas getting a new partner named Carlson and Hipke replied that "that wasperfectly 0 K. with hun."However, Hipke, according to Knoll, asked him tohave Carlson get 1n employment card at the respondent's main office in Onto-nagon "Hipke also told Knoll that "it was up to me (Knoll) to get a partnerbut he (Carlson) would still have to get a card through the office."On Thursday,May 23, 1946, Hipke and the camp clerk, Fred Lange, checked the cut logs inthe woodsKnoll, according to his testimony, took the opportunity of askingHipke if it would be satisfactory if Carlson worked for a week without the em-ployment card.Hipke said that Carlson would need the card to go to work17It rained the following day, May 24.Niksich talked with Knoll immediatelyafter breakfast and told the latter that he would "just as soon go home" that day,inasmuch as the rain prevented them from working, and Saturday, in anyevent, was a half clay.Niksich then went to the office where he saw HipkeLange, the clerk, wasworking in the next roomAfter Niksich had told Hipke of the purpose ofhis visit, Hipke, according to Niksieh, told him to tell Knoll to come to the officebecause the sawyers were being laid off as they completed their work, sincethere were too many logs ahead.Niksieh returned to the bunkhouse where he gave KnollHipke'smessageKnoll then went to the office taking along his dinner bucket" where, according15Hipke,although not directly denying thisconversation,implied asmuch byhis versionof thecircumstance surroundingthe dischargeHipke's testimony will be discussedhereinafterThe only witnesses who testified to this conversationwere Knolland NiksiehiBNew employees were hied at respondent'smain officeat Ontonagon.Such new em-ployees were then givenan employmentcard which they usedto get into the camp andwhich they thereafterpresented to the foreman.The foreman apparently had little, ifanything, to do with the initialhiring of new employees.17Hipke did not directly deny thisconversation1"The dinner bucket was furnished to the men by the companyand it was turned in whentheiremployment ceased., LAKE SUPERIOR LUMBER CORPORATION629to his testimony, Hipke told him that he was laying off the sawyers just assoon as they got through with theirstrips.''Niksich, Knoll and Hipke thenwent out to the strip to measure the logs which they had cut so that the twosawyers might be paid off 2' According to Niksich and Knoll, the conversationon the way to the strips between Knoll and Hipke included the statement byHipke: "When we get caught up, we'll call you back " 2iKnoll said, "Too badto get through now and there aint any work no place anyway " On their returnto camp, Niksich and Hipke went to the bunkhouse where they waited for aboutan hour anda half until the clerk could complete the pay-roll compilation.Theythen went to Lange, the clerk, to "get their time" and while doing so, KnollaskedLange what his. separation slip contained inasmuch as it was handed tohun in a sealed envelope G2Lange told Knoll that he dud not have the right to tell him how the separationslip read and advised him to see Ed Hipke. Knoll then went to Hipke who'advised him that the slip read that Knoll had quit.Knoll protested this, de-claring that he was ready and willing to work and that Hipke had no righttowrite "quit" on his termination slip, when in fact he had been laid off.Hipke, however, refused to change the wording of the separation slipAristoDavid,sincedeceased, but at that time a supervisor for the respondent, whowas standing nearby, said, "The hell with them guys, let them go."On their way back to town on the log railroad, Niksich2JandKnoll, accordingto Knoll. met several 'newly employed gangs of sawyers who told hun that theyweie on the way to woik as sawyers in both camps 17 and 18.At the respondent'soffice inOntonagon,Knollwas told by a clerk, accordingto his credited testimony, that: "It's a funny thing.We've been hiring menfor camp 17 right along."Knoll applied for unemploymentinsurancebut was told he could not receiveany since according to the record furnished by the respondent he had quit workof his own accord.Knollhas not beencalled back to work.24"A strip is a section of land which is marked for the sawyers to cutEach gang ofsawyers works on its own stripKnoll testified he had about 1 day's more work left on theatripliewasthen working on20The sawyers are piece workers being paid according to the footagewhichthey cutn Niksich and Knoll's strip lay approximately 1 mile from camp22Although the recoi d does not contain specific facts with respect to the practice followedwhen employees are terminated,the undersigned is convinced that such terminated em-ployees are given records of then last pay together with a separation slip in a sealedenvelopeEmployees apparently are not permitted to open this envelope,presumablybecause it contains figures as to then earningsThe envelope is opened by the clerk atthe office in Ontonagon who, on the basis of the figuies in the envelope,calculates theemployee's pay,and pays him offThus Knoll went to Hipke to inquire as to the reasonwritten on the separation slip, although he had apparently received the slip in the sealedenvelope handed to him by LangeThereafter in Ontonagon Knoll turned the envelopein to the iespondent's office,whence the separation slip apparently was sent to the Unem-ployment Compensation Department22Niksich testified with respect to all matters discussed hereinbefore in substantiallythe sane mannei as Knoll24Although therewas some testunony with respect to a decline in the number of sawyersat this time,Hipke testified that there was much sawing work to be done beginning in JuneKnoll was not recalled to work at that time.Hipke's testimony was clear that Knollwould probably have been given the opportunity to continue working through the slackperiod if his employment had not been teiminated. 630DECISIONS OF NATIONAL LABOR RELATIONS BOARD4 The contentions of the respondenta.As to the interferenceThe respondent admitted that Hipke had been present at the meeting of May21, that he had ordered Arnold off the premises, and according to Hipke, had doneboth these things at the direct order of Gorman, respondent's president andmanager.The respondent contends that this conduct was justified insofar asit believed and believes that the Board's decision in Case No. 18-C-1160 herein-before referred to was erroneously decided by the Board, and that it fully intendedto continue such conduct until ordered to desist therefrom by the courts.Theundersigned believes and finds that the respondent unlawfully interfered withits employees in their right to engage in union activities *or other concerted ac-tivities for the purpose of collective bargaining or other mutual aid or protection,by instructing Hipke to order the union's officers off the premises and by orderingHipke to remain present at all union meetings held contrary to his orders ; andthat Hipke by carrying out these orders on behalf of the respondent, furtherinterfered with the aforesaid rights of respondent's employees.The undersignedfinds that the respondent by the limitation imposed on its employees and onunion representatives relative to opportunities for consultation and organization,and by the action of Camp Foreman Hipke in restraining and interfering withArnold and Evans while they were engaged in legitimate union activities bysoliciting union membership and endeavoring to hold a meeting on respondent'spremises, has interfered with, restrained and coerced its employees in the exerciseof rights guaranteed in Section 7 of the Actb.As to the dischargeThe respondent called Foreman Hipke as its first witness.He testified insubstance that he did not learn that Niksich intended to quit his employment untilthe morning of Friday, May 24, 1946. At that time, Hipke, having learned fromNiksich that he was quitting, sent for Steve Knoll, in order to tell him that therewere "8 or 12" extra sawyers in the camp and that he was to pick a partner fromamong them a Knoll, according to Hipke, refused to do this because he insistedon having Carlson as his partner.Hipke testified that he then told Knoll thathe did not want to bring new sawyers into camp and Knoll would have to choosehis partner from among the sawyers then available at the camp.Knoll refusedto do this and "asked for his time."It has been noted above, that sawyers usually work in pairs. If a partner in asawyers' gang quits, the other partner may remain at the camp.This sawyer isthen assigned to other work until he is again "mated" or paired with anothersawyer.It would appear from Hipke's testimony, therefore, that up to a dozensawyers were doing other work than sawing and that they had been promised saw-ing work when it became available. The undersigned questioned Hipke on thispoint endeavoring to ascertain why it was not possible to mate these spare sawyers.a The following- testimonyindicates the course of practice with respect to sawyers inlumbercamps, at least in the areawhere therespondent's camps were located :Mr. BENNETT:...it is true that sometimes,or oftentimes a gang of sawyers willgo into a camptogether,but isn't it also true that if you get a partner and you aredissatisfied, you pick anotherpartner in the camp that is agreeable to the foremanand you go ahead with him 9KNOLL' Ifit is agreeable to the foreman, sure.Q What Imean,in allcasesyou don't pi-ek partners and go sawing,sometimes yougo out to acamp and findyour partner out there?[Italics added.]A. I never did yet. LAKE SUPERIOR LUMBER CORPORATION631The respondent's attorney contended that these sawyers were paired with sawyersas other teams broke up. It would seem to the undersigned that such break-upswould normally have led to the pairing of these sawyers at an earlier time, andthat there would not be such a large pool of non-working sawyers available ifthis rule were followedSince Knoll and Niksich had only worked 8 days, theseextra sawyers who had not sawed for 2 weeks or more should have obtained theirjobs and they should not have been hired if this rule applied.The contention thatKnoll was presented with the alternative of mating up with these unemployedsawyers or ceasing work does not ring true.26Hipke's explanation that work wasgradually going down and that he did not wish to have new sawyers come to campwhile other sawyers then available at camp did other work, is likewise lacking inplausibility for it would seem to the undersigned that if the work was going down,itwould be unlikely that Hipke would keep spare sawyers on hand.Yet it is histestimony that if Knoll had stayed on, and had picked a partner out of the pool ofunemployed sawyers, he would have continued work as a sawyer. The under-signed is convinced that an expert sawyer 21 might work with any one he chose.In addition, it is clear, and the undersigned has so found, that Hipke told Knollthat it "was up to" him to get his own sawing partner. Thus no matter what thegeneral rule might be, in this specific case Hipke authorized Knoll to bring Carlsoninto camp as his sawing partner.'The undersigned finds it unnecessary to make a finding, with respect to thesecontentions, however, inasmuch as he does not credit Hipke in any of his testimonyrelating to the discharge.Hipke did not impress the undersigned as a crediblewitness.In addition, the undersigned found it impossible to reconcile Hipke'stestimony with the facts described in detail by Knoll and NiksichFor example,while both Niksich and Knoll told a detailed story as to the reasons why Niksichfound it necessary to quit his employment and with respect to Knoll's arrangementwith Carlson to go to work with him, described in detail their conversation withHipke on Tuesday, Thursday, and Friday of the week in question and gave areasonable account of the facts that led up to the separation, Hipke's story im-pressed the undersigned as inconsistent and implausible.Thus, while Hipkedenied that he had any knowledge of the impending departure of Niksich, or ofthe fact that Knoll wished Carlson for a sawing partner until the morning ofMay 24, he did not deny that Knoll protested the wording of the termination slip,or that Knoll offered to continue to work or that no work had been offered to Knolleither at that time or subsequently in June when sawing operations became par-ticularly active.Based on his observation of the witnesses, the undersigned doesvnot credit Hipke and Lange 28 and does credit Knoll and Niksich.Conclusions as to the dischargeKnoll and Niksich in their first conversation with Hipke prior to the unionmeeting, had no difficulty in gaining Hipke's consent to bringing Carlson into thecamp as a partner to Knoll. Immediately thereafter and during the course of26Knoll testified that in 1944 when he had previously worked for the respondent, his saw.ing partnei had quit, and that he was then permitted to bring in a new partner fromoutside the camp21Knoll admittedly was an expert saws er28 Lange's testimony did not convince the undersignedHis testimony related mainly tosnatches of conversation between Hipke and Knoll, overheard on the morning of Friday,May 24, his testimony Ras to the effect, however, that after hearing these snatches ofconversation he was of the impression that Knoll was going to continue to work for therespondent as a sawyerHipke on the other hand testified that Knoll refused to workunless he could bring in Carlson 632DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe union meeting, at which Hipke was present, Knoll took the lead not only inproposing a petition to the respondent to reduce the price of its meals and furnishmore meat to its employees but also criticized Hipke, by becoming the author of amotion to exclude Hipke from the meeting and thereafter when Hipke refused tocomply with the wishes of the occupants of the bunkhouses said, "to hell withhim."It was obvious to Hipke that both Niksich and Knoll were leaders in the unionmovement at the camp Niksich's resignation, of which Hipke had been notifieda short time previous, removed one active union exponent from the campUnderthe arrangement made earlier, however Knoll was going to continue to work atthe camp with Carlson as his partner.Knoll was not only an active union exponent but also admittedly one of thebest sawyers in the campSince the termination slips were usually placed inthe arrangement made earlier, however, Knoll was going to continue to work atthe reason written upon the slip until he attempted to collect unemployment in-surance.However, Knoll's curiosity led to Hipke telling hun of the reasonassignedfor the termination.At this point, Knoll testified credibly and there wasno denial by the respondent, that lie was willing to continue to work for therespondent and did not intend to quit.Hipke, however, refused to change hismindKnoll was no stranger to lumber camps and had quit his job on previousoccasions, as indeed seemed to be the custom among a large part of the workingforces in the woodsAs was pointed out in the decision referred to above, laborturnover is very great in these campsKnoll's testimony however is not that of aman who has quit his job.He testified, for example, that he told Hipke on the wayto the strip to measure the logs on May 24, it's "too bad to get through now, andthere ain't any work no place anyway " If Knoll were quitting because he re-fused to work with one of the spare sawyers in camp this would hardly have beenhis attitude.Hipke, although questioned about the conversation on this walkthrough the woods which took an hour and a half, could not remember anyof itAgain it is unlikely that Knoll would have made arrangements with Carl-son to come to work with him as a sawyer if he, Knoll, expected to quit. Therespondent in its brief points out that Niksich testified that at the earlier con-i ersation on Friday, Hipke told him that Knoll was being laid off and thatan hour or two later Hipke told Knoll that he had resigned. The respondentcontends that "no reasonable man with an ounce of sense would fire an employeeand two hours later tell the employee that lie was not fired, but that he had quit."and that the story of Niksich and Knoll should not therefore be believedThiscontention, the undersigned finds, has no meritThe undersigned has creditedthe version of the facts as testified to by Niksich and KnollThat this conductmay have been inconsistent with that of "a reasonable and sensible type of man,"as the respondent characterizes Hipke, is an element which has been considered,but the undersigned finds that Hipke acted in 'the manner described by bothNiksich and Knoll It must be remembered that normally Knoll would not haveseen the separation slip since it was placed in a sealed envelope.While there istestimony by Lange that he heard no dispute between Knoll and Hipke in themorning conversation and in fact believed that Knoll was going to continue towork, it is undenied that thereafter when Knoll learned of the reason given byHipke in the separation slip he heatedly discussed the matter with HipkeThus,Knoll's conduct is consistent with his story. LAKE SUPERIOR LUMBER CORPORATION633The undersigned is convinced and finds that the entire course of conduct of therespondent, both in relation to its general opposition to the union by instructingHipke to be present at the union meeting and in the specific case of the dischargeof Knoll, was motivated by its desire to discourage, un ion activity.It is found upon the entire record that the respondent by discharging SteveKnoll on May 24, 1946, and by failing thereafter to reinstate him discriminatedin regard to his hire and tenure of employment, thereby discouraging member-ship in the Union and interfering with, restraining, and coercing its employees inthe exercise of the lights guaranteed in Section 7 of the Act.1C. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set foi th in Section III, above, occurring inconnection with the operations described in Section I, above, have a close, inti-mate and substantial relation to trade, traffic and commerce among the severalStates and tend to lead to labor disputes burdening and obstructing commerceand the free flow thereof.V.THE REMEDYIt has been found that the respondent for the purpose of frustrating and dis-couraging union organization among its employees not only at the time of the dis-charge but in the future as well, discriminatorily discharged Steve Knoll andrefused to reinstate him because of his union activities.It has also been found that the respondent has by its conduct in ordering Hipketo refuse access to its camps to union organizers except on such conditions as theBoaid his found illegal, and in ordering Hipke to be present at a union meetingheld on the camp premises, also interfered,witli,the union, and as described, suchconduct had as its purpose the defeat of self-organization among its employees.The respondent by such conduct violated Section 8'(1) and (3) of the Act. Itwill be recommended that time respondent pursuant to the mandate of Section10 (c) cease and desist therefrom.Discrimination such as was engaged in bythe respondent strikes at the roots of the employees' rights safeguarded by theAct, and is one of the most effective forms of intimidation which can be conceived."Moreover, it discloses a determination on the part of the respondent to engage inpersistent efforts, not necessarily by the same method, to continue to defeat self-organization by its employees.Because of the respondent's unlawful conductand its underlying purpose, the undersigned is convinced that the unfair laborpractices committed by the respondent are related to other unfair labor practicesprosciibed, and that danger of their commission in the future is to be anticipatedfrom the respondent's conduct in the past.The preventive purpose of the Act willbe thwarted unless the recommended order is coextensive with the threat. Inorder, therefore, to make effective the interdependent guarantees of Section 7 toprevent a recurrence of unfair labor practices and thereby minimize industrialstrife which burdens and obstructs commerce and thus effectuate the policies ofthe Act, it will be recommended that the respondent be ordered to cease anddesist from in any manner infringing upon the rights guaranteed in Section 7 ofthe Act.Further and in order to rectify the respondent's discrimination in regard tothe hire and tenure of employment of Steve Knoll, it will be recommended that215-,NL R B I P'iittoistle JtfqCo, 120 F (2d) 5522. 530, (C C A 4),N. L R B V.Aodi uohr,c _ltointeannoc1fo(,hi)im-itCo, it(; F (2d) 350, 353, (C C A 7) 634DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe respondent offer him immediate and full reinstatement to his former orsubstantially equivalent position 30 without prejudice to his seniority and otherrights and privileges. It will also be recommended that the respondent makehim whole for any loss of pay by reason of the respondent's discriminationagainst him by payment to him of a sum of money equal to the amount he wouldhave normally earned as wages from May 24, 1946, to the date of the respondent'soffer of reinstatement, less his net earnings" (luring said period.Upon the basis of the foregoing findings of fact and the entire record in theCoNcr.ustoNs or Law1 Iternational Woodworkers of America, Local Union No 15, C 1 O. is alabor organization within the meaning of Section 2 (5) of the Act2.The respondent has interfered with, restrained, and coerced its employeesin the exercise of the rights guaranteed in Section 7 of the Act, and engaged in andisengaging in unfair labor practices within the meaning of Section 8 (1) ofthe Act-3.By discriminating in regard to the hire and tenure of employment ofSteve Knoll, thereby discouraging membership in the union, the respondenthas engaged in and is engaging in unfair labor practices within the meaning ofSection 8 (3) of the Act.RECOMMENDATIONSUpon the basis of the abovefindingsof fact and conclusions of law, the under-signed recommendsthat the respondent, Lake Superior Lumber Corporation,Ontonagon, Michigan, its officers,, agents,successors,and assigns shall:1Cease and desist from :(a)Discouraging membership in International Woodworkers of America,C I O , or any other labor organization by dischargingor refusingto reinstateany of its employees or in any other manner discriminating in regard to the hireand tenure of employment or any term or condition of employment;(b) In any other manner interfering with, restraining, or coercing its em-ployees in the exercise of the rights to self-organization, to form labororganiza-tions, t6 join orassistInternationalWoodworkers of America, C. I. 0, orany other labor organization, to bargain collectively through representativesof their own choosing, and to engage in concerted activities, for the purpose ofcollective bargaining or other mutual aid of protection, as guaranteed in Section7 of the Act.30 Inaccordance with the Board's consistent interpretation of the term, the expression"former or substantially equivalent position"is intended to mean "former position whereverpossible, but if such position is no longer in existence, then to a substantially equivalentposition"SeeMatter of The Chase National Bank of the City of New York, San Juan,Puerto Rico, Branch,65 N L R B 827.31By "net earnings'ismeant earnings less expenses,such as for transportation, room,and board, incurred by an employee in connection with obtaining work and working else-where than for the respondent, which would not have been incurred but for his unlawfuldischarge and the consequent necessity of his seeking employment elsewhereSeeMatterof Crossett Lumber Company,8 N. LR.B., 440.Monies received for work performed uponFederal,State, county, municipal,or other work-relief projects shall be considered as earn-ings.SeeRepublic Steel Corporation v. N. L. R. B.,311 U. S. 7. LAKE SUPERIOR LUMBER CORPORATION6352 Take the following affirmative action which the undersigned finds willeffectuate the policies of the Act :(a)Offer Steve Knoll immediate and full reinstatement to his former orsubstantially equivalent position without prejudice to his seniority or otherrights and privileges ;(b)Make whole in the inanner set forth in "The -remedy" Steve Knollfor any loss of pay he may have suffered by reason of the respondent's discrim-ination against him;(c)Post at its lumber camps and its office at Ontonagon, Michigan, copiesof the notice attached hereto and marked "Appendix A." Copies of the saidnotice, to be furnished by the Regional Director for the Eighteenth Region, shall,after being dilly signed by respondent's representative, be posted by respondentimmediately upon receipt thereof and maintained by it for sixty (60) consecutivedays thereafter, in conspicuous places, including all places where notices to em-ployees are customarily posted.Reasonable steps shall be taken by respondent toinsure that such notices are not altered, defaced or covered by any other material;(d)Notify the Regional Director for the Eighteenth Region in writing withinten (10) days from the receipt of this Intermediate Report, what steps respondenthas taken to comply therewithIt is recommended that unless on or before ten (10) days from the receiptof this Intermediate Report the respondent notifies said Regional Director inwriting that it will comply with the foregoing recommendations, the NationalLabor Relations Board issue an order requiring the respondent to take the actionaforesaidAs provided in Section 203.39 of the Rules and Regulations of the NationalLabor Relations Board, Series 4, effective September 11, 1946, any party orcounsel for the Board may, within fifteen (15) days from the date of serviceof the order transferring the case to the Board, pursuant to Section 203.38of said Rules and Regulations, file with the Board, Rochambeau Building,Washington 25, D. C, an original and four copies of a statement in writingsetting forth such exceptions to the Intermediate Report or to any other partof the record or proceeding (including rulings upon all motions or objections)as he ielie5 upon, together with the original and four copies of a brief in supportthereof, and any party or counsel for the Board may, within the same period,file an original and four copies of a brief in support of the Intermediate Report.Immediately upon the filing of such statement of exceptions and/or briefs, theparty or counsel for the Board filing the same shall serve a copy thereof uponeach of the other parties and shall file a copy with the Regional Director.Proof of service on the other parties of all papers filed with the Board shall bepromptly made as required by Section 203.65. As further provided in saidSection 203.39, should any party desire permission to argue orally before. theBoard,request therefor must be made in writing to the Board within ten (10)days from the date of service of the order transferring the ease to the Board.VICTOR IIIRSHnELD,Trial Examiner.Dated December 2, 1946.0 636DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIX ANOTICE To ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that:iWE WILL NOT in any manner interfere with, restrain, or coerce our em-ployees in the exercise of their right to self-organization, to form labororganizations, to join or assist INTERNATIONAL WOODWORKERS OF AMERICA,CIO, or any other labor organization, to bargain collectively through rep-resentatives of their own choosing, and to engage in concerted activitiesfor the purpose of collective bargaining or other mutual aid or protection.WE WILL OFFER to the employees named below immediate and full rein-statement to their former or substantially equivalent positions withoutprejudice to any seniority or other rights and privileges previously enjoyed,and make them whole for any loss of pay suffered as a result of thediscrimination.Steve KnollAll our employees are free to become or remain members of the above-namedunion or any other labor organization.We will not discriminate in regardto hire or tenure of employment or any term or condition of employment againstany employee because of membership in or activity on behalf of any such labororganization.LAKE SUPERIOR LUMBER COMPANY.Dated--------------------By ---------------------------- ------------(Representative)(Title)NoTE-Any of the above-named employees presently serving in the armedforces of the United States will be offered full reinstatement upon applicationin accordance with the Selective Service Act after discharge from the armedforcesThis notice must remain posted for 60 days from the date hereof, and mustnot be altered, defaced, or covered by any other material.APPENDIX BMAY 22, 1946.Mr. W. T. GORMAN,President,Lake Superior Lumber Corporation,Ontonagon, Michigan.DEAR MR GORMAN : Enclosed you will find a petition signed by your employeesat Camp 17 requesting that the cost of board be reduced from $1.35 a day to $1.20,the same as in other camps in this areaThis, however, is not the whole extentof their grievances.They also state that the quality and quantity of the food isnot the same as at Camp 1S and have requested that this be adjusted. Your fore-man, Mr Hypki, sat in on the meeting and can inform you both in regard to theemployees' attitude and the Union's position on the whole matter, which is alsoexplained in a letter to Mr James Shields of the N. L. R. B., a copy of which isenclosed for your information.As we have stated in our letter td Mr Shields, we will not assume the respon-sibility for the action of your employees, because we do not have the bargainingrights for them.However, we feel that you should adjust your differences withyour employees to avoid any further dissension in your camps. LAKE SUPERIOR LUMBER CORPORATION637Althoughwe are not responsible for what action your employees take on thismatter, as a labor organization we are interested and would appreciate hearingfrom you as soon as you have decided what you are willing to do in regard toyour employees'petition.Very truly yours,INT'L WOODWORKERSOF AMERICA, CIO,LOCAL UNION NO. 12-15,HAROLD E ARNOLD,HEA: hsiwa-la--cioVice-President.Registered LetterReturn Receipt RequestedPETITION FROM CAMP 17 OFLAKE SUPERIORLUMBER CORPORATION TO HAVETHE COST OFBOARD REDUCEDFROM $1.35 A DAY TO$1.20, THE SAME AS OTHERCAMPSDated : MAY 21,1946.Steve KnollJohn NiksichF SkubicVincent StarpiewiczPete KrenceHenry KebelJoe TaylorHenry EMoydlicoPeter SmithAlbert SchmidtR C PetersonPaul JerkoTrofine Kalinowsk!Fred BergCharles BlazatyFrank KraulihPeter LebeckJoe ShubatFrank McCloskeyCh. RopauhAndrew PicliponOle HansonTheo. WalkowskiDavid OstrowskyFrank PoxorAugust JohnsonDan MarwitzMekoc VuskiPaul KrillR. McNlchailGeorge ToppJalmer RelamsonJoe RabichDam ZomskiAnthony SokolowskiJohn 0 OlsonFloyd WicksAnton Paprocky .Rudolph MonkaFrank StonisXFrank MazuaMike EnrightAnton JohnsonEdw. KamhoutStanley KusichTony ChalemorvecJohn ZinoxHerold GreenClare PotterHenry KrampAlbert OlsonClemens SadowskiPeter MalveiJohn JuukovichAlfred PetersonJim HauptmanPeter ZelubeJohn AhoJoe AtwitchNick MillerJohn ButkusNIt this matter is not adjusted by Saturday,May 25, 1946,we, the signers of thispetition,will feel that you do not intend to make any adjustments and we willbe forced to take whatever action we feel necessary to go our just demands